Citation Nr: 0004037	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain from May 6, 1993 to May 17, 1996, and to a 
rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from September 1973 
to December 1975.

This matter arises from a January 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which increased the rating for the 
veteran's lumbosacral strain from zero percent to 10 percent.  
The veteran appealed for a higher rating and during the 
pendency of the appeal, he was assigned a 40 percent rating, 
effective from May 18, 1996.  The veteran's case was then 
referred to the Board of Veterans' Appeals (Board).  In an 
August 10, 1998 decision, the Board denied the appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated March 5, 1999, the Court granted a joint motion 
by VA and the veteran, and vacated the Board's August 10, 
1998 decision.  The Court remanded the case to the Board for 
readjudication of the claim consistent with considerations 
discussed in the joint motion.  [citation redacted]. 


REMAND

The veteran was granted service connection for lumbosacral 
strain in 1986.  He reported that he injured his back in a 
diving accident during the service.  He requested an 
increased rating in May 1993, and was subsequently assigned a 
10 percent rating effective May 1993.  The veteran appealed 
that decision in January 1994, asserting that his condition 
was more disabling than reflected by the 10 percent rating.  

An August 1993 VA electromyography (EMG) and nerve conduction 
study (NCS) was normal and showed no neurological 
involvement.  A December 1993 VA examination report indicated 
that the veteran had mechanical low back pain with right leg 
pain.  Another VA EMG in March 1994 was normal, with no 
evidence of lumbosacral radiculopathy, peripheral neuropathy 
or myopathy.  Radiographs of the lumbar spine from April and 
July 1994 revealed spondylolysis at L4-5, and an October 1994 
orthopedic evaluation indicated low back pain with L4-5 
degenerative spondylolysis, Grade I, without paresthesia.   

In February 1995, the veteran appeared for a local hearing 
and testified that he was always in pain due to his back 
disability, and that he found little relief from the pain.  
He stated that he could not sit, stand, or walk for more than 
twenty minutes.  He reported that the pain affected his sleep 
and prevented him from working.  

A May 1996 VA examination report indicated that the veteran 
had severe low back pain and neurological symptoms.  The 
examiner found radiographic evidence of spondylolisthesis 
with a possible old fracture of the posterior element of L4.  
The veteran was subsequently assigned a 40 percent rating, 
effective from the date of this VA examination report.  A 
subsequent October 1997 VA examination report reflected the 
veteran's statements that he could not maintain any position, 
either lying or standing, for any extended period of time.  
The diagnosis was reported as: segmental instability with 
degenerative disc disease, L4-L5, symptoms primarily 
mechanical.  There was no evidence of neurological 
impairment.  The veteran is also noted to weigh more than 300 
pounds.  

The veteran maintains that he is totally disabled from his 
lumbosacral strain, and that the condition is worsening 
daily.  He contends that his disability is more severe than 
recognized by the 10 percent and 40 percent ratings.  

In the joint motion for remand noted above, it was argued on 
behalf of the veteran that the Board failed to comply with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and to consider 
whether the veteran was entitled to an extraschedular rating.  
(See 38 C.F.R. § 3.321 (b) (1999).  The most recent VA 
compensation examinations did not specifically include all 
relevant clinical findings pertaining to the low back, 
including the presence or absence of painful motion in all 
planes of motion, and whether pain, weakened movement, excess 
fatigability, flare-ups of pain, or incoordination results in 
any additional limitation of motion.  That is, the VA 
examination reports do not answer some of the points raised 
in DeLuca, which requires that functional loss be fully 
portrayed.  It is essential that the examination adequately 
portray the degree of functional loss.  38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca, supra.

In light of the joint motion and Court order, and the 
incomplete nature of the most recent VA compensation 
examination, this case must be remanded for the following 
development:

1.  The veteran should undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
lumbosacral strain.  The claims folder 
must be made available to the examiner 
for his or her review in conjunction with 
the examination.  The examination should 
include full range of motion studies for 
the lumbar spine, as well as any other 
tests that are deemed appropriate.  The 
orthopedic examiner should also determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain and/or 
flare-ups of pain results in additional 
functional impairment.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

2.  The orthopedic examiner is also 
requested to review the veteran's 
pertinent medical records in their 
entirety, and offer an opinion as to 
whether the veteran's lumbosacral strain, 
as presented between May 1993 and May 
1996, was indicative of additional 
limitation of function due to painful 
motion, flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination attributable to his 
service-connected disability.  If the 
examiner can make such a determination, 
it should be expressed in terms of degree 
of additional limitation of motion of the 
spine.  If the examiner is unable to make 
such a determination, he or she should so 
indicate.  

3.  Thereafter, the RO should evaluate 
whether the veteran's case should be 
referred for consideration of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (1999).  The RO 
should determine whether the veteran's 
service-connected low back disability has 
so interfered with his employment, or 
created such an unusual disability 
picture, that the regular schedular 
ratings are insufficient to assess the 
extent of his disability, and, whether 
referral to the Undersecretary for 
Benefits is warranted for an 
extraschedular rating. 

4.  When the development requested above 
has been completed, the RO should 
adjudicate the issue of a rating in 
excess of 10 percent, from May 6, 1993 to 
May 17, 1996, and to a rating in excess 
of 40 percent thereafter.  If the full 
potential benefits are not granted to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review. 



The purpose of this remand is to comply with the March 5, 
1999, Order of the Court.  The Board intimates no opinion as 
to the ultimate determination to be made in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




